Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is made and entered into this 6th day of
February 2020 (“Effective Date”) by and between Agilent Technologies, Inc., a
Delaware corporation (“Agilent”); Twist Bioscience Corp., a Delaware corporation
(“Twist”); Emily Leproust, an individual (“Leproust”); Siyuan Chen, an
individual (“Chen”); and Solange Glaize, an individual (“Glaize”).

RECITALS

WHEREAS, Agilent, Twist, Leproust, Chen and Glaize are collectively referred to
herein as the “Parties” and individually referred to herein as a “Party”;

WHEREAS, the Parties are parties to that certain lawsuit known as Agilent
Technologies, Inc. v. Twist Bioscience Corp., et al., being Case No.
16-cv-291137 presently pending in the Superior Court of the State of California
for the County of Santa Clara, wherein Agilent is Plaintiff, and Twist,
Leproust, Chen and Glaize are Defendants and Twist and Leproust are
Cross-Complainants (the “Lawsuit”);

WHEREAS, Agilent, Twist and Leproust are parties to that certain pending appeal
by Agilent to the California Court of Appeal, Sixth Appellate District, being
Case No.H046985, wherein Agilent is appealing a May 10, 2019 order entered by
the Court in the Lawsuit (the “Appeal”); and

WHEREAS, the Parties mutually recognize that it is in their best interest to
compromise and settle the disputes that are the subject of the Lawsuit on the
terms set forth herein.

NOW, THEREFORE, WITH REFERENCE TO THE FOREGOING RECITALS, IT IS HEREBY AGREED AS
FOLLOWS:

1. No Admissions

This Agreement represents a compromise and settlement of disputed claims, and
does not constitute acknowledgement or admission by any Party of any fault or
liability whatsoever in connection with any matter or thing.

2. Payment to Agilent

Not later than 14 days following the Effective Date, Twist will pay Agilent the
sum of twenty-two million, five hundred thousand dollars ($22,500,000.00) by
wire transfer to an account to be designated by Agilent (the “Settlement
Payment”). No other payments or royalties are due in connection with this
Agreement. Agilent will be responsible for payment of any taxes, duties, and
levies to which it is subject as a result of the foregoing payment.

 

1



--------------------------------------------------------------------------------

3. Dismissal with Prejudice of Lawsuit

Not later than two days following Agilent’s receipt of the Settlement Payment,
the Parties, through their counsel of record, will file a Request for Dismissal
with Prejudice, dismissing all claims and cross claims in the Lawsuit with
prejudice, each party to bear its own fees and costs.

4. Withdrawal of Appeal

Not later than two days following Twist’s and Leproust’s dismissal of their
cross-claims, Agilent, through its counsel of record, will file a stipulation
withdrawing the Appeal, each party to bear its own fees and costs.

5. Mutual Releases

For and in consideration of the mutual covenants set forth herein, Agilent
hereby acknowledges full and complete satisfaction of, and hereby releases and
discharges Twist, Leproust, Chen and Glaize, and each of them, and as well its
and their respective current and former subsidiaries, officers, directors,
employees, agents and counsel, and each of them, from, any and all Claims, of
whatever kind or nature, whether known or unknown, arising or existing prior to
the Effective Date, that (a) were asserted or could have been asserted by
Agilent in the Lawsuit, (b) relate to any alleged trade secret alleged to have
been misappropriated by Twist at any time in the Lawsuit, including the Agilent
Documents (the “Trade Secrets”), or (c) arise from the Lawsuit and/or from the
facts, acts, occurrences or events that gave rise to the Lawsuit. “Claim” means
any judicial, arbitral, administrative or other proceeding, or hearing of any
kind in any jurisdiction or before any government agency or authority, as well
as any and all claims, cross-claims, actions, causes of action, costs, damages,
debts, demands, costs and attorneys’ fees, expenses, liabilities, losses,
obligations, proceedings, and suits of every kind and nature, liquidated or
unliquidated, fixed or contingent, in law, equity, or otherwise. For the
avoidance of doubt, other than Claims for infringement of patents within the
scope of the License and Covenant Not to Sue granted in Section 6 below, this
release does not include Claims for patent infringement for activities following
the Effective Date.

For and in consideration of the mutual covenants set forth herein, Twist,
Leproust, Chen and Glaize, and each of them, hereby acknowledges full and
complete satisfaction of, and hereby releases and discharges Agilent, and as
well its current and former subsidiaries, officers, directors, employees, agents
and counsel, and each of them, from, any and all Claims, of whatever kind or
nature, whether known or unknown,

 

2



--------------------------------------------------------------------------------

arising or existing prior to the Effective Date, that (a) were asserted or could
have been asserted by Twist, Leproust, Chen, and Glaize in the Lawsuit, or
(b) arise from the Lawsuit and/or from the facts, acts, occurrences or events
that gave rise to the Lawsuit. For the avoidance of doubt, this release does not
include Claims for patent infringement for activities following the Effective
Date.

The foregoing releases would run in favor of Agilent’s and Twist’s customers,
suppliers, resellers, distributors, and other supply chain parties, solely in
their capacity as such.

Agilent, Twist, Leproust, Chen, and Glaize, each on behalf of itself, herself,
himself, and themselves, each specifically intend to release all Claims and
potential Claims released in this Section 5, whether known or unknown, and do
hereby acknowledge and expressly waive the provisions of Section 1542 of the
California Civil Code (and similar provisions in other jurisdictions, whether by
statute or common law), which provides:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

In waiving such protections, the Parties expressly acknowledge this Agreement is
intended to include in its effect, without limitation, any and all released
Claims the Parties do not know or suspect to exist in its, her, his, or their
favor at the time of signing this Agreement, and that this Agreement
contemplates the extinguishment of any such Claims. The Parties further
acknowledge that it, she, he, or they later may discover facts different from or
in addition to those it, she, he, or they now knows or believes to be true
regarding the matters released or described in this Agreement and, even so, the
Parties agree that the releases and agreements contained in this Agreement will
remain effective in all respects notwithstanding any later discovery of any
different or additional facts.

6. License and Covenant Not to Sue

Agilent hereby grants Twist a non-exclusive, non-transferable (except as
permitted under Section 14), non-sublicensable (except to its customers,
suppliers, resellers, distributors, and other supply chain parties, solely in
their capacity as such) right to use the alleged Agilent trade secrets asserted
in the Lawsuit. Without limiting the releases granted in Section 5, Agilent
further covenants and agrees that it will not sue Twist in the future for
infringement of any Agilent patent issued or pending as of the Effective Date,
or claiming priority thereto, solely to the extent the claims of such patent
cover an alleged Agilent trade secret asserted in the Lawsuit. For the avoidance
of doubt, this limited license is not intended to and shall not be construed to
authorize Twist (or any other person or entity) to file any patent application
claiming as an

 

3



--------------------------------------------------------------------------------

invention the alleged Agilent trade secrets, but nothing in this Agreement will
limit Twist’s rights to file any patent application. Nothing in this Agreement
constitutes an acknowledgement or admission by Twist as to whether any
information constitutes a trade secret.

Any person who has been exposed to alleged Agilent trade secrets asserted in the
Lawsuit, either under the Stipulated Protective Order or otherwise, is
prohibited from disclosing such alleged trade secrets to any other person or
entity. For the avoidance of doubt, however, this prohibition will not impair
the ability of Twist employees who have not been exposed to alleged Agilent
trade secrets from conducting their ordinary business activities and, in the
course of such activities, disclosing information they have no reason to know is
an alleged Agilent trade secret.

7. Limitation on Future Claims.

Each Party represents and warrants to the other Parties that (a) it has all
requisite legal right, power, and authority to execute, deliver, and perform
this Agreement, including but limited to granting the releases, licenses,
immunities, covenants, and other rights set forth in this Agreement in
accordance with their terms, (b) it has not granted any licenses or other rights
that would conflict with the releases, licenses, immunities, covenants, and
other rights granted in this Agreement, (c) it has not granted or assigned any
other person any rights or interest in the Lawsuit, and (d) it is not aware of
any Claims arising out of any acts, occurrences, or events, or facts existing,
at any time prior to the Effective Date and that are not released under
Section 5 of this Agreement. Each Party covenants that it will not assert any
Claim that are inconsistent with the releases, licenses, immunities, covenants,
and other rights contemplated by this Agreement, and the foregoing
representations and warranties.

8. No License or Warranty

Except as specifically stated in Section 6 and Section 7, nothing herein shall
be construed as (a) conferring upon any Party a license, whether express,
implied or by estoppel, to any other Party’s patents, trade secrets, technology,
trademarks, copyrights, know-how or any other intellectual property;
(b) conferring upon any Party any right or license, whether express, implied or
by estoppel, to use in advertising, publicity or otherwise, in any form, the
name of, or any trademark or trade name of, any other Party (or any other
Party’s subsidiaries or affiliates); or (c) giving any warranty or
representation of any kind whatsoever, whether express or implied, with respect
to any intellectual property or other information (including Agilent’s trade
secrets asserted in the Lawsuit), files, or documents, including for example
with respect to non-infringement of third-party rights.

9. Protective Order

Nothing herein is intended, or shall be deemed, to or release any obligations
owed by the Parties or any other person under the terms of the Stipulated
Protective

 

4



--------------------------------------------------------------------------------

Order entered in the Lawsuit. Provided, however, that outside counsel for
Agilent and Twist may each retain an archival copy of all filings, transcripts,
discovery responses, document productions or other materials designated by any
of the Parties under the Stipulated Protective Order.

10. Destruction of Agilent Property

Not later than 28 days following the Effective Date, Twist, Leproust, Chen and
Glaize shall complete a diligent, good faith search and permanently delete
and/or destroy all Documents (defined as the items described in Federal Rule of
Civil Procedure 34(a)(1)) that are within any of their possession, custody or
control and that originate from Agilent, including without limitation the
Documents identified by Agilent during the Lawsuit as originating from Agilent
and containing alleged Agilent trade secret information or Agilent confidential
information (“Agilent Documents”). The search shall include any device or
account within the possession, custody or control of Twist, Leproust, Chen, and
Glaize as of the Effective Date. A representative for Twist, Leproust, Chen, and
Glaize shall provide Agilent with a written certification that this obligation
has been complied with. If Twist, Leproust, Chen or Glaize later discovers any
Agilent Document in their possession, then they will promptly delete and/or
destroy such Agilent Document, whether electronic or otherwise, in which case,
the original failure to delete once cured shall not be considered a breach of
this Agreement.

In connection with their prior employment by Agilent, Leproust, Chen and Glaize
previously executed the Agreement Regarding Confidential Information and
Proprietary Developments, and nothing in this Agreement is intended to limit or
affect their ongoing obligations thereunder.

11. Entire Agreement

This Agreement represents the entire agreement between the parties, and
supersedes all prior understandings, agreements, drafts, negotiations and
discussions concerning its subject matter. This Agreement may not be modified,
in whole or in part, except in a writing signed by all Parties.

12. Construction

Counsel for each of the Parties has participated in the drafting of this
Agreement as a whole, and no term of this Agreement shall be construed against,
or in favor of, any party by reason of the extent to which that party’s counsel
participated in its drafting.

 

5



--------------------------------------------------------------------------------

13. Representation of No Reliance

The Parties each acknowledge that no person or entity has made any promise,
representation, or warranties whatsoever, whether expressed, implied, or
statutory, not contained in this Agreement, to induce the execution of this
Agreement.

14. Successors & Assigns

No Party may assign this Agreement or any rights or obligations under this
Agreement to any third party without the prior written consent of the other
Parties, except that each of Agilent and Twist may assign this Agreement to a
successor in connection with a corporate reorganization, merger, or sale
involving all or substantially all of Agilent’s or Twist’s assets or equity. Any
attempted assignment in violation of the foregoing will be null and void. This
Agreement is binding on and shall inure to the benefit of the Parties and each
of their permitted successors and assigns. The releases granted in Section 5
shall not be construed to release Claims against any successor or assign for its
activities prior to the Effective Date.

15. Notice

Any notice to be given under this Agreement shall be made by electronic mail
(email) and by overnight mail, addressed to the Parties as follows:

If to Agilent:

Michael Tang

Senior Vice President, Agilent General Counsel and Secretary

Agilent Technologies, Inc.

If to Twist:

Mark Daniels

Senior Vice President, Chief Legal Officer, Chief Ethics and Compliance
Officer & Secretary

If to Siyuan Chen:

Siyuan Chen

Twist Bioscience

If to Solange Glaize:

Adam Cashman

Cashman Singer

 

6



--------------------------------------------------------------------------------

16. Governing Law

This Agreement has been made and entered into in the State of California, and
shall be governed by and construed in accordance with the laws of the State of
California, including its choice of law principles.

17. Counterparts

This Agreement may be signed in any number of counterparts or copies or on
separate signature pages, which when taken together shall be deemed to be an
original for all purposes.

18. Severability

If any term or provision of this Agreement shall be determined to be
unenforceable or invalid or illegal in any respect, the unenforceability,
invalidity or illegality shall not affect any other term or provision of this
Agreement and this Agreement shall be construed as if such unenforceable,
invalid or illegal term or provision had never been contained herein.

19. Section Headings

Section numbers and headings have been set forth herein for convenience only,
and shall not be construed to limit or enlarge any Party’s rights, nor to affect
the meaning or interpretation of any part of this Agreement.

20. Alternative Dispute Resolution

The Parties agree to submit any dispute arising out of or related to this
Agreement or the Trade Secrets to confidential binding conclusive arbitration in
Los Angeles, California, which shall be the sole and exclusive remedy for the
resolution of such disputes.

Except as otherwise provided by mutual written agreement, any arbitration
relating to this Agreement shall be conducted before Hon. Layn Phillips (Ret.)
or, if Judge Phillips is unable to serve, before a single neutral arbitrator
selected pursuant to the rules and procedures of Judicial Arbitration &
Mediation Services (“JAMS”), such arbitration to be conducted pursuant to the
JAMS commercial arbitration rules.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the Effective Date.

 

TWIST BIOSCIENCE CORP.   EMILY LEPROUST By:  

  /s/ Emily Leproust

  By:  

  /s/ Emily Leproust

Name:  

  Emily Leproust

  Dated:  

  2/6/2020

Title:  

  CEO

    Dated:  

  2/6/2020

   

 

SIYUAN CHEN   SOLANGE GLAIZE By:  

  /s/ Siyuan Chen

  By:  

  /s/ Solange Glaize

Dated:  

  2/6/2020

  Dated:  

  2/6/2020

 

AGILENT TECHNOLOGIES, INC.    

By:  

  /s/ Michael Tang

   

Name:  

  Michael Tang

    Title:  

  Senior Vice President, General Counsel and Secretary

    Dated:  

  February 6, 2020

   

[Signature Page to Settlement Agreement]